                 Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 1 of 23
JS 44                 District of Colorado Form


The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the                filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a)                                                                                                    DEFENDANTS
          PLAINTIFFS
                                                                                                          LHC Group, Inc.
         Deena George

                                                                                                          County of Residence of First Listed Defendant
  (b)    County of Residence of First Listed Plaintiff                                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                                  TRACT OF LAND INVOLVED.

  (c)      Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
         Stephan Zouras, LLP, 100 N. Riverside Plaza, STE 2150, Chicago, IL 60606
         312-233-1550; The Law Offices of Brian D. Gonazles, PLLC, 2580 East
         Harmony Rd., STE 201, Fort Collins CO 80528, 970-212-4665
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES                                     (Place an “X” in One Box for Plaintiff)
                                                                                                      (For Diversity Cases Only)                                        and One Box for Defendant)
    1 U.S. Government               ✖ 3 Federal Question                                                                       PTF                                                                 DEF
        Plaintiff                         (U.S. Government Not a Party)                                                                             Incorporated or Principal Place
                                                                                                 Citizen of This State               1        1                                               4         4
                                                                                                                                                    of Business In This State

    2 U.S. Government                   4 Diversity                                              Citizen of Another State            2        2     Incorporated and Principal Place          5         5
        Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                 Citizen or Subject of a             3        3     Foreign Nation                            6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                  TORTS                                          FORFEITURE/PENALTY                        BANKRUPTCY                        OTHER STATUTES
   110 Insurance                     PERSONAL INJURY     PERSONAL INJURY                             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
   120 Marine                         310 Airplane                    365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                    400 State Reapportionment
   130 Miller Act                     315 Airplane Product                Product Liability                                                   28 USC 157                    410 Antitrust
   140 Negotiable Instrument              Liability                   367 Health Care/               690 Other
                                                                                                                                         PROPERTY RIGHTS                    430 Banks and Banking
                                      320 Assault, Libel &               Pharmaceutical
   150 Recovery of Overpayment            Slander                                                                                                                           450 Commerce
                                                                         Personal Injury                                                  820 Copyrights
    & Enforcement of Judgment         330 Federal Employers’             Product Liability                                                830 Patent                        460 Deportation
   151 Medicare Act                       Liability                   368 Asbestos Personal                                               840 Trademark                     470 Racketeer Influenced and
   152 Recovery of Defaulted          340 Marine
                                                                      Injury Product Liability                LABOR                      SOCIAL SECURITY                        Corrupt Organizations
   Student Loans (Excl. Veterans)     345 Marine Product
                                                                    PERSONAL PROPERTY                                                                                       480 Consumer Credit
   153 Recovery of Overpayment            Liability                                               ✖ 710 Fair Labor Standards              861 HIA (1395ff)
                                      350 Motor Vehicle               370 Other Fraud                   Act
       of Veteran’s Benefits                                                                                                              862 Black Lung (923)              490 Cable/Sat TV
                                      355 Motor Vehicle               371 Truth in Lending          720 Labor/Mgmt. Relations
   160 Stockholders’ Suits                                                                                                                863 DIWC/DIWW (405(g))            850 Securities/Commodities/
                                          Product Liability           380 Other Personal
   190 Other Contract                                                                                740 Railway Labor Act                864 SSID Title XVI                    Exchange
                                      360 Other Personal Injury          Property Damage                                                                                    890 Other Statutory Actions
   195 Contract Product Liability                                                                    751 Family and Medical               865 RSI (405(g))
                                      362 Personal Injury -           385 Property Damage                Leave Act
   196 Franchise                                                                                                                                                            891 Agricultural Acts
                                          Med. Malpractice               Product Liability
         REAL PROPERTY                CIVIL RIGHTS                  PRISONER PETITIONS               790 Other Labor Litigation                                             893 Environmental Matters
   210 Land Condemnation               440 Other Civil Rights         Habeas Corpus:                 791 Empl. Ret. Inc.                                                    895 Freedom of Information Act
                                                                                                                                          870 Taxes (U.S. Plaintiff
   220 Foreclosure                     441 Voting                      463 Alien Detainee                Security Act                          or Defendant)                896 Arbitration
   230 Rent Lease & Ejectment          442 Employment                 510 Motions to Vacate                                               871 IRS - Third Party             899 Administrative Procedure
   240 Torts to Land                                                   Sentence                                                                26 USC 7609                     Act/Review or Appeal of
                                       443 Housing/                                                      IMMIGRATION
                                          Accommodations              530 General                                                                                              Agency Decision
   245 Tort Product Liability
                                       445 Amer. w/Disabilities -     535 Death Penalty             462 Naturalization Application                                          950 Constitutionality of
   290 All Other Real Property
                                          Employment                  Other:                        465 Other Immigration                                                       State Statutes
                                       446 Amer. w/Disabilities -     540 Mandamus & Other              Actions
                                          Other
                                                                      550 Civil Rights
                                       448 Education
                                                                      555 Prison Condition
                                                                      560 Civil Detainee -

V. ORIGIN              (Place an “X” in One Box Only)                                                                                                                                   Appeal to District
 ✖ 1 Original
                                                                                                                     Transferred from
                             2 Removed from               3                          4 Reinstated or              5 another district              6 Multidistrict                     7 Judge from
        Proceeding             State Court                  Appellate Court          Reopened                        (specify)                       Litigation                         Magistrate Judgment
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)
                                        29 U.S.C. § 201
VI. CAUSE OF ACTION                     Brief description of cause:                                 AP Docket



VII. REQUESTED IN                       ✔   CHECK IF THIS IS A CLASS                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:                             ACTION
                                            UNDER F.R.C.P. 23                                DEMAND $                                             JURY DEMAND:         Yes     ✖ No

DATE                                                                SIGNATURE OF ATTORNEY OF RECORD

09/11/2020                                                          /s/ James B. Zouras
FOR OFFICE USE ONLY

  RECEIPT #                      AMOUNT                                 APPLYING IFP                                       JUDGE                            MAG. JUDGE
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 2 of 23




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02760

DEENA GEORGE, individually and
on behalf of all others similarly situated

              Plaintiff,

v.

LHC GROUP, INC.,

              Defendant.



                   COLLECTIVE AND CLASS ACTION COMPLAINT



       Deena George (“Plaintiff”), by and through her undersigned attorneys, hereby makes the

following allegations against LHC Group, Inc. (“Defendant”), and alleges upon personal belief as

to herself and her own acts, and as for all other matters, upon information and belief, and based

upon the investigation made by her counsel, as follows:

                                 NATURE OF THE ACTION

       1.     Plaintiff brings this action to redress Defendant’s violations of the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201, et seq. (the “FLSA”), the Colorado Wage Claim Act,

C.R.S. § 8-4-101, et seq. (the “Wage Claim Act”), and Colorado Minimum Wage Act, C.R.S. § 8-

6-101, et seq., as implemented by the Colorado Minimum Wage Orders and the Colorado Overtime

and Minimum Pay Standards Order, 7 C.C.R. 1103-1, et seq. (the “CMWA”), by knowingly failing

to pay its Physical Therapist Assistants, Certified Occupational Therapy Assistants, Licensed

Practical Nurses, other similarly-designated skilled care positions (collectively, “Clinical

Assistants”) proper overtime premium wages for the overtime work they performed despite


                                               1
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 3 of 23




knowingly paying them pursuant to a hybrid “per visit” and hourly pay scheme and classifying

them as non-exempt from overtime pay. Namely, Defendant (1) improperly paid Clinical

Assistants half-time rather than 1½ times their regular rate of pay for recorded hours worked in

excess of forty per workweek and (2) failed to record or pay for all hours worked in excess of forty

per workweek and twelve hours per workday. In addition, Plaintiff alleges Defendant violated the

Wage Claim Act by failing to pay Plaintiff and other similarly-situated employees their earned

bonus pay on separation from employment.

       2.      Plaintiff George brings her FLSA claims on a collective basis pursuant to 29 U.S.C.

§ 216(b) for all people who worked as home health Clinical Assistants for Defendant at any point

during the maximum limitations period (the “FLSA Class”).

       3.      Plaintiff George brings her Colorado Wage Claim Act and CMWA claims on a

class basis pursuant to Fed. R. Civ. P. 23 for all similarly situated individuals who worked as home

health Clinical Assistants for Defendant at any point in the state of Colorado during the maximum

limitations period (“The Colorado Class”).

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to 29 U.S.C.

§ 216(b), which provides that claims under the FLSA “may be maintained against any employer

… in any Federal or State court of competent jurisdiction.”

       5.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

       6.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367 because these claims arise from the same occurrence or transaction as

Plaintiff’s FLSA claim and are so related to this claim as to form part of the same case or




                                                 2
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 4 of 23




controversy.

        7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because Plaintiff

George resides in this District, Plaintiff George worked for Defendant in this District, Plaintiff

George suffered the losses at issue in this District Defendant has significant business contacts in

this District, Defendant is alleged to have engaged in the wrongful conduct at issue in this District,

and a substantial part of the events and omissions giving rise to Plaintiff’s claims occurred in this

District.

                                            PARTIES

        8.     Plaintiff Deena George is a resident of El Paso County, Colorado. From

approximately May 2018 through April 21, 2020, Plaintiff George worked as a Physical Therapist

Assistant for Defendant, performing home health care services in this District. During the first year

of her employment, Plaintiff worked on a part-time “as needed” basis, but on or about May 2019,

Plaintiff became a full-time employee. Throughout her employment, Defendant paid Plaintiff on

a combined “per-visit” / hourly basis, however when Plaintiff transitioned to full-time

employment, her pay did not include the payment of proper overtime premium wages for the work

she performed beyond forty hours in any workweek or beyond twelve hours in any workday. In

addition, on separation from employment, Defendant did not pay Plaintiff her earned and vested

bonus pay. As a result, Plaintiff George is personally familiar with, and was personally affected

by, the policies and practices described in this Complaint.

        9.     Plaintiff George has consented in writing to be a part of this action pursuant to 29

U.S.C. § 216(b). See Consent Form (Exhibit A).

        10.    Defendant LHC Group, Inc. is a Delaware corporation with its headquarters located

at 901 Hugh Wallis Road South in Lafayette, Louisiana. Defendant’s core business involves




                                                  3
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 5 of 23




providing home health care services in at least 35 states, including multiple locations in Colorado.

As discussed more fully below, Defendant is directly responsible for the operation of its home

health care business, and for the policies, practices, and conduct at issue in this case.

                                     BACKGROUND FACTS

                LHC Group’s Failure to Pay Proper Overtime Compensation

       11.     This action arises out of Defendant’s systematic, company-wide failure to timely

pay Plaintiff and other similarly situated home health Clinical Assistants proper overtime

compensation as required by the FLSA and state wage law. The affected employees worked for

Defendant as Clinical Assistants, whose primary duties involved providing health care services to

patients in their homes.

       12.     During the relevant statutory period, Defendant has maintained a uniform corporate

policy and practice of paying Clinical Assistants pursuant to a compensation method which

includes “per visit” payments for some work, hourly payments for other work, and no payments

whatsoever for other work performed outside of the time spent in the patients’ homes.

       13.     Defendant pays Clinical Assistants on a “per visit” basis for time spent visiting

patients based on a set visit rate for each visit completed of a certain type. For example, all routine

visits are paid at a Clinical Assistant’s routine visit rate, and start of care, initial evaluation,

recertification visits, and attempted visits are paid at other set rates. These visit rates are based on

the amount of care and documentation time required for each type of visit, and thus home visits

that require more care and documentation are paid at higher rates.

       14.     Defendant pays Clinical Assistants an hourly rate of pay for time spent on certain

tasks, including but not limited to, time spent in staff meetings, case conferences, mentoring,

compliance training and marketing. Clinical Assistants are also paid an hourly rate when they take




                                                   4
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 6 of 23




paid time off (PTO) and on holidays.

          15.   Defendant does not pay Clinical Assistants any sums for a multitude of other work

tasks they are routinely required to perform outside of the time spent in patients’ homes, including

but not limited to, completing documentation of patient visits (“charting”), preparation time for

visits, communications with patients, physicians and case managers about scheduling, patient-care

and logistical matters, coordinating patient care with other providers, travelling between patients’

homes, and ordering, organizing and retrieving equipment and supplies used during their home

visits.

          16.   Defendant requires Clinical Assistants to use a tablet computer installed with

electronic medical record software called Homecare Homebase that, among other functions, logs

the time Clinical Assistants spend performing certain work tasks like visiting patients and charting.

Defendant pays Clinical Assistants an overtime rate of one-half their hourly rate only when the

hours logged in HCHB exceed forty hours in a workweek. However, HCHB does not log

substantial amounts of time Clinical Assistants spend performing work that does not require direct

use of the HCHB software, such as preparing for visits, checking and responding to email,

checking and responding to voicemail, communicating with patients, physicians and other medical

care providers, and coordinating care with other disciplines. In other words, time logged in HCHB

represents only a partial record of the time Clinical Assistants actually spend working for

Defendant’s benefit.

          17.   Defendant suffered and permitted Plaintiff and its other Clinical Assistants to

routinely spend more than forty hours per workweek on the various work-related tasks described

above, but did not pay overtime wages earned at a rate of 1½ times their regular rate of pay for

hours worked in excess of forty per workweek logged in HCHB, and did not pay anything for




                                                 5
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 7 of 23




hours worked in excess of forty not logged in HCHB.

       18.     Defendant did not maintain accurate contemporaneous records of all the hours

Plaintiff and its other Clinical Assistants worked, and did not require any Clinical Assistants,

including Plaintiff, to maintain such records.

       19.     Defendant knew or should have known that Plaintiff and its other Clinical

Assistants were working overtime hours off-the-clock, because it assigned the work they

performed; it tracked their performance of this work; and it required all Clinical Assistants to

complete extensive documentation detailing their work and when it was completed.

       LHC Group’s Failure to Pay Earned and Vested Compensation at Separation

       20.     Defendant terminated Plaintiff’s employment on April 21, 2020 as part of a

reduction in force as a result of the COVID-19 pandemic.

       21.     Defendant offered Plaintiff and other similarly-situated employees bonus pay when

they referred a prospective employee who was hired by Defendant.

       22.     Defendant agreed to pay Plaintiff a “new employee referral” bonus of $1000 that

vested when the new employee remained in employment with Defendant for at least 90 days.

       23.     Plaintiff referred a new employee for hire by Defendant, who had been employed

for approximately five months when Plaintiff’s employment was terminated.

       24.     On approximately May 22, 2020, after her separation from employment, Plaintiff

emailed Defendant’s Human Resources representative to request payment for her new employee

referral bonus. The representative replied that she should expect to receive a phone call to follow

up on her request, but Plaintiff never received a call from any employee or representative of

Defendant.

       25.     At separation from employment, Defendant did not pay Plaintiff her vested referral




                                                 6
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 8 of 23




bonus.

         26.    On information and belief, Defendant has failed to pay other employees their vested

bonus pay at separation from employment.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

         27.    Plaintiff brings her FLSA claims on a collective basis pursuant to 29 U.S.C. §

216(b) for all individuals who worked as home health Clinical Assistants for Defendant on a full-

time basis at any point during the maximum limitations period (the “FLSA Class”).

         28.    Plaintiff belongs to the FLSA Class she seeks to represent, because:

                a.      She worked as a home health Clinical Assistant for Defendant during the

         relevant period and had similar job duties to the other FLSA Class members;

                b.      She received the same training from Defendant and was required to comply

         with the same wage and hour policies;

                c.      Plaintiff’s wages were calculated and paid based on Defendant’s hybrid

         “per visit” and hourly wage pay scheme that included fixed, per-visit payments for some

         work, hourly payments for other work, and no compensation at all for other required tasks,

         unless Plaintiff’s total time logged in HCHB exceeded forty hours in a workweek;

                d.      Defendant routinely suffered and permitted Plaintiff to work more than

         forty hours per workweek, but did not pay her overtime wages earned at a rate of 1½ times

         her regular rate of pay for hours worked in excess of forty logged in HCHB and did not

         pay her anything hours worked in excess of forty not logged in HCHB;

                e.      Defendant did not maintain accurate contemporaneous records of all the

         hours Plaintiff worked, and did not require any Clinical Assistant, including Plaintiff, to

         maintain such records;




                                                  7
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 9 of 23




               f.      Defendant knew Plaintiff was working more than 40 hours per week,

       because it assigned the work she performed, tracked her performance of this work and

       required her to complete extensive documentation detailing her work and when it was

       completed; and

               g.      Defendant did not pay Plaintiff proper overtime premium wages for the

       work she performed beyond forty hours in any work week.

       29.     Although Plaintiff and the FLSA Class members may have worked in different

states or under different managers, this action may be properly maintained as a collective action

because, among other things:

               a.      They worked under the same material terms and conditions of employment;

               b.      They performed the same job duties and had the same job-related

       responsibilities;

               c.      They received common training about their employment and the wage and

       hour policies and practices at issue here;

               d.      They were governed by the same timekeeping policies, practices and

       systems;

               e.      They were governed by the same compensation policies, practices and

       systems;

               f.      They were governed by the same policies, practices and systems concerning

       work hours and the performance of their work; and

               g.      They were governed by the same policies, practices and systems concerning

       overtime hours and wages.




                                                    8
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 10 of 23




       30.     Plaintiff and the FLSA Class members do not meet any test for exemption under

the FLSA.

       31.     Plaintiff estimates that the FLSA Class, including both current and former

employees over the relevant period, will include thousands of members. The precise number of

FLSA Class members will be readily available from Defendant’s personnel, scheduling, time and

payroll records, and from input received from the Class members as part of the notice and “opt-

in” process provided by 29 U.S.C. § 216(b).

                            COLORADO CLASS ALLEGATIONS

       32.     Plaintiff also seeks to maintain this action as a class action, pursuant to Fed. R. Civ.

P. 23(a) and 23(b), on behalf of herself and all other similarly situated employees who worked for

Defendant in Colorado at any point during the maximum limitations period (the “Colorado

Classes”).

       33.     Plaintiff and other similarly situated employees all worked under common

employment policies, were subject to the same compensation scheme, and were subject to the same

practices challenged in this action as described above.

       34.     Plaintiff belongs to the Classes she seeks to represent because she:

               a.     Is a resident of Colorado;

               b.     Worked under the same material terms and conditions of employment as the

       Colorado Class members;

               c.     Performed the same job duties and had the same job-related responsibilities

       as the Colorado Class members;

               d.     Received the same training about her employment and the wage and hour

       policies and practices at issue here as the Colorado Class members;




                                                   9
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 11 of 23




                 e.     Was governed by the same timekeeping policies, practices and systems as

        the Colorado Class members;

                 f.     Was governed by the same compensation policies, practices and systems as

        the Colorado Class members;

                 g.     Was governed by the same policies, practices and systems concerning work

        hours and the performance of their work as the Colorado Class members;

                 h.     Was governed by the same policies, practices and systems concerning

        overtime hours and wages as the Colorado Class members; and

                 i.     Was governed by the same policies, practices, systems and agreements

        concerning bonus pay as the Colorado Class members.

                                            Class Definition

        35.      Plaintiff seeks certification of two Colorado Classes consisting of the following

individuals: 1

                 (1)    All individuals who currently work, or have worked, for Defendant
                        on a full-time basis as a home health Clinical Assistant in Colorado,
                        within the applicable statute of limitations.

                 (2)    All individuals who worked for Defendant in Colorado within the
                        applicable statute of limitations who were not compensated for
                        vested bonus pay at separation from employment.

                                              Numerosity

        36.      More than 40 individuals were employed by Defendant in Colorado who were

subject to the same practices challenged in this action as alleged above and not paid proper

overtime compensation for all time worked in excess of 40 in given workweeks and/or were not

paid all compensation due at separation from employment. Accordingly, Plaintiff satisfies the


1
  Plaintiff reserves the right to propose different class definitions or include additional sub-classes, if
appropriate, after the completion of discovery.


                                                    10
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 12 of 23




numerosity requirements as the Colorado Classes are so numerous that joinder of all members is

impracticable.

       37.       Members of the proposed Colorado Classes can be identified and located using

Defendant’s payroll and personnel records. Members of the Colorado Classes may be informed of

the pendency of this action by direct mail, electronic mail, text message, and/or published and

broadcast notice.

                                Common Questions of Fact or Law

       38.       There are questions of fact and law common to the Colorado Class members which

predominate over questions affecting only individual members, if any exist. Plaintiff, the members

of the Colorado Classes, and Defendant has a commonality of interest in the subject matter and

the remedy sought.

       39.       If individual actions were required to be brought by each member of the Colorado

Classes injured or affected, the result would be a multiplicity of actions, creating a hardship to the

Court, the members of the Colorado Classes, and to Defendant. Accordingly, a class action is an

appropriate method for the fair and efficient adjudication of this lawsuit and distribution of the

common fund to which the Colorado Class is entitled.

                                             Typicality

       40.       Plaintiff’s claims are typical of the claims of the Colorado Class members. As a

result of Defendant’s unlawful conduct, Plaintiff suffered similar injuries as those suffered by

other members of the Colorado Classes she seeks to represent.

                                             Adequacy

       41.       Plaintiff is an adequate representative of the Colorado Classes she seeks to

represent because she is a member of each Colorado Class, and her interests do not conflict with




                                                 11
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 13 of 23




the interests of the other members of the Colorado Classes. The interests of each Colorado Class

member will be fairly and adequately protected by Plaintiff and her undersigned counsel. Plaintiff

has hired competent attorneys who are experienced in class action litigation of this type and who

are committed to the prosecution of this Action.

                                               Superiority

        42.        A class action is superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impracticable given

that, among other reasons, Defendant operates multiple locations throughout Colorado. Class

action treatment will allow a large number of similarly situated persons to prosecute their common

claims in a single forum, simultaneously, efficiently, and without the unnecessary duplication of

effort and expense if these claims were brought individually.

        43.        Moreover, as the damages suffered by each Colorado Class member may be

relatively small, the expenses and burden of individual litigation would make it difficult for each

Colorado Class member to bring individual claims.

        44.        The presentation of separate actions by individual class members could create a risk

of inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendant and/or substantially impair or impede the ability of Colorado Class members to protect

their interests.


                                      COUNT I
                       FAIR LABOR STANDARDS ACT SECTION 207
                    DEFENDANT’S FAILURE TO PAY EARNED OVERTIME

        45.        Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        46.        Defendant is an “Employer” as defined by 29 U.S.C. § 203(d).



                                                    12
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 14 of 23




       47.     The wages Defendant paid to Plaintiff George and the FLSA Class members are

“Wages” as defined by 29 U.S.C. § 203(m).

       48.     Defendant is an “enterprise engaged in commerce or in the production of goods for

commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).

       49.     Plaintiff George and the FLSA Class members are “Employees” as defined by 29

U.S.C. § 203(e)(1).

       50.     Plaintiff George and the FLSA Class members are similarly-situated individuals

within the meaning of 29 U.S.C. §216(b).

       51.     29 U.S.C. § 207(a)(1) provides that, with certain exceptions not applicable here,

non-exempt employees must be paid an overtime premium rate not less than 1½ times their regular

rate of pay for all hours worked in excess of 40 hours per week.

       52.     29 U.S.C. § 211(c) expressly requires employers to maintain accurate time records

of the work performed by their employees.

       53.     29 U.S.C. § 216(b) expressly allows private plaintiffs to bring collective actions to

enforce employers’ failure to comply with its requirements.

       54.     Throughout the relevant period, Defendant was obligated to comply with the

FLSA’s requirements, Plaintiff George and the FLSA Class members were covered employees

entitled to the FLSA’s protections, and Plaintiff George and the FLSA Class members were not

exempt from receiving wages required by the FLSA for any reason.

       55.     Defendant wilfully violated the FLSA and acted with reckless disregard of clearly

applicable FLSA provisions by knowingly suffering or permitting Plaintiff George and the FLSA

Class members to routinely work more than 40 hours per week without ensuring they were paid at

the proper overtime premium rate for all hours beyond 40.




                                                13
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 15 of 23




        56.     Defendant willfully violated the FLSA and acted with reckless disregard of clearly

applicable FLSA provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff George and the FLSA Class members worked.

        57.     Plaintiff George and the FLSA Class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of

proper overtime wages owed for work they performed from which Defendant derived a direct and

substantial benefit.

        58.     Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff George and the FLSA Class members all wages mandated by the

FLSA.

                              COUNT II
      COLORADO MINIMUM WAGE ACT AND COLORADO OVERTIME AND
                   MINIMUM PAY STANDARDS ORDER
      DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES

        59.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        60.     Plaintiff George and other similarly situated home health Clinical Assistants that

currently work or worked for Defendant in Colorado during the applicable statute of limitations

period (the “Colorado Class”) meet the requirements for certification and maintenance of a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

        61.     Defendant is an “Employer” as defined by the CMWA.

        62.     Plaintiff George and the Colorado Class members are “Employees” as defined by

the CWMA.




                                                 14
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 16 of 23




          63.   The CMWA requires employers to pay their employees an adequate minimum

wage 2 for all hours worked.

          64.   The CMWA states that employees shall be paid for all hours worked in excess of

forty hours per week or twelve hours per workday at a rate not less than 1½ times their regular rate

of pay.

          65.   The CMWA requires employers to keep a true and accurate record of the hours

worked by each employee.

          66.   The CMWA expressly allows private plaintiffs to bring a civil action to enforce an

employer’s failure to comply with the CMWA’s requirements.

          67.   The CMWA expressly provides that an agreement between the employer and

employee to work for less than the required minimum wage is not a defense to an action seeking

to recover unpaid minimum wages.

          68.   Throughout the relevant period, Defendant was obligated to comply with the

CMWA’s requirements, Plaintiff George and the Colorado Class members were covered

employees entitled to the CMWA’s protections, and Plaintiff George and the Colorado Class

members were not exempt from receiving wages required by the CMWA for any reason.

          69.   Defendant willfully violated the CMWA and acted with reckless disregard of

clearly applicable CMWA provisions by knowingly suffering or permitting Plaintiff George and

the Colorado Class members to routinely work more than 40 hours per workweek or more than 12

hours per workday without ensuring they were paid at the proper overtime premium rate.




2
        The Colorado minimum wage is: (1) for the 12-month period beginning January 1, 2017, $9.30 per
hour; (2) for the 12-month period beginning January 1, 2018, $10.20 per hour; (3) for the 12-month period
beginning January 1, 2019, $11.10 per hour; and for the 12-month period beginning January 1, 2020, $12.00
per hour.


                                                   15
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 17 of 23




       70.     Defendant willfully violated the CMWA and acted with reckless disregard of

clearly applicable CMWA provisions by knowingly failing to pay Plaintiff George and the

Colorado Class members any wages for a wide array of work-related tasks they were required to

regularly perform, including: preparing for patient visits; communicating with patients, physicians

and case managers about scheduling, patient-care and logistical matters; coordinating patient care

with other providers; travelling between patients’ homes; documenting information from patient

visits (“charting”); and ordering, organizing, or retrieving equipment and supplies to be used

during their home visits.

       71.     Defendant willfully violated the CMWA and acted with reckless disregard of

clearly applicable CMWA provisions by knowingly failing to create or maintain accurate records

of the time Plaintiff George and the Colorado Class members worked.

       72.     Plaintiff George and the Colorado Class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of wages

owed for work they performed from which Defendant derived a direct and substantial benefit.

       73.     Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff George and the Colorado Class members all wages mandated by the

CMWA.

       74.     As a result of Defendant’s violations of the CMWA, Plaintiff George and other

members of the Colorado Class have suffered harm and are entitled to recoup their unpaid wages

and other losses in an amount to be determined at trial, along with, interest and reasonable

attorneys’ fees and costs.




                                                16
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 18 of 23




                             COUNT III
           VIOLATION OF THE COLORADO WAGE CLAIM ACT
    DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES DUE

       75.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       76.      Defendant is an “Employer” within the meaning of the Wage Claim Act, C.R.S. §

8-4-101(5).

       77.      Defendant employed “Employees,” including Plaintiff and members of the

Colorado Class, within the meaning of the Wage Claim Act, C.R.S. § 8-4-101(4).

       78.      An employer is liable if the employer does not pay an employee wages or

compensation he or she has earned immediately at the time of termination. C.R.S. § 8-4-109(1).

       79.      As a result of the foregoing conduct, as alleged, Defendant has failed to pay

minimum and overtime wages due to Plaintiff and Colorado Class members under the Wage Claim

Act, the FLSA and the Colorado Minimum Wage Act, as implemented by the relevant Colorado

Minimum Wage Orders and the Colorado Overtime and Minimum Pay Standards Order, thereby

violating, and continuing to violate, the Wage Claim Act, § 8-4-101, et seq. These violations were

committed knowingly, willfully and with reckless disregard of applicable law.

       80.      As a result, Plaintiff and Colorado Class members have been damaged in an amount

to be determined at trial. Plaintiff hereby demands payment on behalf of herself and all Colorado

Class members in an amount sufficient to provide compensation for all hours worked that were

not compensated properly. This demand for payment is continuing and is made on behalf of any

current LHC Group employees whose employment terminates at any time in the future. Such

payment can be made care of undersigned counsel at the listed address.




                                               17
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 19 of 23




                                  COUNT IV
                 VIOLATION OF THE COLORADO WAGE CLAIM ACT
                 DEFENDANT’S FAILURE TO PAY VESTED BONUS PAY

       81.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       82.      Bonus pay is considered “wages or compensation” under the Wage Claim Act.

C.R.S. § 8-4-101(14)(a).

       83.      Defendant did not compensate Plaintiff and Colorado Class members for vested

bonus pay at separation from employment.

       84.      As a result of the foregoing conduct, as alleged, Defendant has failed to pay wages

due to Plaintiff and Colorado Class members under the Wage Claim Act, thereby violating, and

continuing to violate, the Wage Claim Act, § 8-4-101, et seq. These violations were committed

knowingly, willfully and with reckless disregard of applicable law.

       85.      As a result, Plaintiff and Colorado Class members have been damaged in an amount

to be determined at trial. Plaintiff hereby demands payment on behalf of herself and all Colorado

Class members in an amount sufficient to provide compensation for all vested bonuses. This

demand for payment is continuing and is made on behalf of any current LHC Group employees

whose employment terminates at any time in the future. Such payment can be made care of

undersigned counsel at the listed address.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, by and

through her attorneys, demands judgment against Defendant, and in favor of Plaintiff and all others

similarly situated, for a sum that will properly, adequately, and completely compensate Plaintiff

and all others similarly situated for the nature, extent, and duration of their damages, the costs of




                                                 18
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 20 of 23




this action, and as follows:

           a.      authorize this matter to proceed as a collective action with respect to

                   Count I;

           b.      authorize this matter to proceed as a class action with respect to Counts

                   II, III and IV;

           c.      appoint Stephan Zouras, LLP and The Law Offices of Brian D.

                   Gonzales, PLLC to serve as Class Counsel;

           d.      award judgment in favor of Plaintiff and against Defendant for an

                   amount equal to unpaid overtime compensation owed to Plaintiff and

                   the FLSA Class members;

           e.      award judgment in favor of Plaintiff and against Defendant for an

                   amount equal to Plaintiff’s and Colorado Class members’ unpaid wages

                   pursuant to the applicable wage rates under the CMWA;

           f.      award judgment in favor of Plaintiff and against Defendant for an

                   amount equal to Plaintiff’s and Colorado Class members’ unpaid wages

                   due pursuant to the Wage Claim Act;

           g.      declare that Defendant’s violations of the FLSA, CMWA, and Wage

                   Claim Act were willful;

           h.      award Plaintiff and the FLSA Class members liquidated damages in

                   accordance with the FLSA;

           i.      award Plaintiff and members of the Colorado Classes penalties in

                   accordance with Colorado statutory provisions;

           j.      certify this action as a class action pursuant to Rule 23(a) and (b) of the




                                                 19
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 21 of 23




                  Federal Rules of Civil Procedure and certify the Colorado Classes set

                  forth above;

           k.     declare and find that Defendant willfully violated all applicable record

                  keeping statutes;

           l.     award Plaintiff reasonable attorneys’ fees and all costs of the collective

                  action, to be paid by Defendant, in accordance with the FLSA;

           m.     award Plaintiff reasonable attorneys’ fees and all costs of the Colorado

                  Class action, to be paid by Defendant, in accordance with the CMWA

                  and Wage Claim Act;

           n.     award pre- and post-judgment interest and court costs as further allowed

                  by law;

           o.     award a reasonable service award for Plaintiff to compensate her for the

                  time and effort spent protecting the interests of other employees, and the

                  risks she has undertaken;

           p.     grant Plaintiff and the FLSA Class leave to add additional plaintiffs by

                  motion, the filing of written consent forms, or any other method

                  approved by the Court;

           q.     provide additional general and equitable relief to which Plaintiff and the

                  Colorado Classes may be entitled; and,

           r.     provide further relief as the Court deems just and equitable.

                                 DEMAND FOR A JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury.




                                               20
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 22 of 23




Dated: September 11, 2020                 Respectfully submitted,

                                          By: /s/ James B. Zouras

                                          James B. Zouras
                                          Ryan F. Stephan
                                          Teresa M. Becvar (will file pro hac vice)
                                          Catherine T. Mitchell
                                          Megan E. Shannon (will file pro hac vice)
                                          STEPHAN ZOURAS, LLP
                                          100 N. Riverside Plaza, Suite 2150
                                          Chicago, Illinois 60606
                                          (312) 233-1550
                                          (312) 233-1560 f
                                          jzouras@stephanzouras.com
                                          rstephan@stephanzouras.com
                                          tbecvar@stephanzouras.com
                                          cmitchell@stephanzouras.com
                                          mshannon@stephanzouras.com

                                          Brian D. Gonzales
                                          THE LAW OFFICES OF
                                          BRIAN D. GONZALES, PLLC
                                          2580 East Harmony Road, Suite 201
                                          Fort Collins, Colorado 80528

                                          Attorneys for Plaintiff and the Putative
                                          Collective and Class




                                     21
Case 1:20-cv-02760-LTB Document 1 Filed 09/11/20 USDC Colorado Page 23 of 23




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on September 11, 2020, I filed the attached with the

Clerk of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                             /s/ James B. Zouras




                                                22
